Exhibit 10.1

INCREASED COMMITMENT SUPPLEMENT AND THIRD OMNIBUS AMENDMENT AGREEMENT

This INCREASED COMMITMENT SUPPLEMENT AND THIRD OMNIBUS AMENDMENT AGREEMENT (this
“Supplement and Amendment”) is dated as of September 30, 2013 (the “Effective
Date”) and entered into by and among each entity set forth on the signature
pages hereto and identified therein as a borrower (each, a “Borrower”, and
collectively, the “Borrowers”), AMERICAN HOMES 4 RENT, L.P., a Delaware
partnership and AH4R PROPERTIES, LLC, a Delaware limited liability company (each
a the “Pledgor/Guarantor” and collectively, the “Pledgors/Guarantors”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(“Lender”).

RECITALS

WHEREAS, reference is made to (i) that certain Master Loan and Security
Agreement, dated as of March 7, 2013, as supplemented and amended by that
certain Increased Commitment Supplement, Omnibus Joinder and Amendment
Agreement, dated as of June 6, 2013 (the “June 6 Supplement and Joinder”), and
as further supplemented and amended by that certain Second Omnibus Joinder and
Amendment Agreement, dated as of June 21, 2013 (the “June 21 Supplement and
Joinder”, and as further supplemented and amended by that certain Notice and
Acknowledgment with respect to Master Loan and Security Agreement, dated as of
August 7, 2013 (the “Notice and Acknowledgment”) (collectively, and as may have
been further amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Loan Agreement”) by and among the Borrowers,
the Lead Arranger and the Lenders parties thereto, (ii) each other Loan Document
listed on Schedule 1 to the June 6 Supplement and Joinder (together with the
Loan Agreement, the “Borrower Agreements”) and (iii) that certain Pledge and
Guaranty Agreement, dated as of March 7, 2013, as supplemented and amended by
the June 6 Supplement and Joinder (collectively, and as may have been be further
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Pledge and Guaranty”), by and among the
Pledgors/Guarantors and the Lead Arranger;

WHEREAS, Borrowers and Lender are entering into this Supplement and Amendment to
obtain additional Commitments to increase the Maximum Facility Amount and to
make certain other amendments to the Loan Agreement as more fully described
herein (collectively, the “Facility Upsize”); and

WHEREAS, each Lender, to the extent not already a Lender party to the Loan
Agreement (herein a “New Lender”), wishes to become a Lender party to the Loan
Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms and Interpretation. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the Loan
Agreement or the Pledge and Guaranty, as the case may be. The rules of
interpretation set forth in Section 2.02 of the Loan Agreement are incorporated
herein mutatis mutandis.

Section 2. Reserved.

Section 3. Reserved.

 

1



--------------------------------------------------------------------------------

Section 4. Reserved.

Section 5. Amendments to Loan Agreement. Effective as of the Effective Date, the
Loan Agreement is hereby further amended as follows:

(a) The definitions of “Applicable Spread”. “Lender”, “Maximum Facility Amount”,
“Repayment Period”, “Required Adjusted Tangible Net Worth”, and “Required
Liquidity” in Article 2 of the Loan Agreement are each hereby amended and
restated in their respective entirety to read as follows (with the modified text
underlined for review purposes):

“Applicable Spread”: (i) at all times other than during the final eighteen
(18) months of the Repayment Period, two hundred seventy-five basis points
(2.75%) and (ii) during the final eighteen (18) months of the Repayment Period,
three hundred and twelve and one half basis points (3.125%).

“Lender”: The Lead Arranger as agent for the Lenders; provided that (i) with
respect to the obligation to make Advances pursuant to Section 3.01 (and all
obligations related thereto), the term “Lender” shall refer to the Lenders,
(ii) the term “Lenders” shall refer to the Lenders collectively and any
reference to “each Lender” or “a Lender” shall refer to any of the Lenders, as
the context shall require and (iii) with respect to any other provision as Lead
Arranger may determine in its reasonable discretion with reference to customary
practices for syndicated loans, the term “Lender” shall refer to the Lenders.

“Maximum Facility Amount”: $800,000,000, as such amount is increased from time
to time pursuant to Section 3.11.

“Repayment Period”: The period commencing on the day immediately succeeding the
last day of the Revolving Period and ending on the date that is five (5) years
following the Third Amendment Effective Date.

“Required Adjusted Tangible Net Worth”: In the case of the Parent Guarantor, as
of any date of determination, Adjusted Tangible Net Worth of an amount equal to
at least the sum of (A) an amount equal to eighty-five percent (85%) of the
Parent Guarantor’s Adjusted Tangible Net Worth as of the Third Amendment
Effective Date and (B) an amount equal to eighty-five percent (85%) of the net
proceeds received by the Parent Guarantor in connection with equity capital
raises by the Parent Guarantor that are completed on and after the Third
Amendment Effective Date.

“Required Liquidity”: As of any date of determination, with respect to Parent
Guarantor and its Subsidiaries, on a consolidated basis cash, cashiers’ checks,
Cash Equivalents and unused borrowing capacity under warehouse, repurchase and
other similar credit facilities in an aggregate amount of at least $15,000,000;
provided that at least $7,500,000 of such amount shall consist of cash and Cash
Equivalents of Parent Guarantor and its Subsidiaries.

(b) Article 2 of the Loan Agreement is hereby amended to add the following new
defined terms in appropriate alphabetical order:

“Party”: each Borrower, each Lender and the Lead Arranger.

“Required Lender Approval”: At any time, the approval of (i) Lenders having at
such time in excess of 50% of the aggregate Commitments (or, if such Commitments
are terminated, the aggregate outstanding principal amount of the Advances) then
in effect,

 

2



--------------------------------------------------------------------------------

ignoring, in such calculation, the amounts held by any Defaulting Lender);
provided, however, at any time when there are less than three unaffiliated
Lenders under this Agreement, “Required Lender Approval” shall include at least
two unaffiliated Lenders and (ii) Wells Fargo Bank, National Association, as
Lender.

“Third Amendment Effective Date”: September 30, 2013.

(c) Section 3.01(c) of the Loan Agreement is hereby amended and restated in
their entirety to read as follows (with the modified text underlined for review
purposes):

(d) Funding of Advances. On each Advance Date, subject to the satisfaction of
the applicable conditions precedent specified in this Agreement, Lender shall
remit its proportionate share of the aggregate amount of the Advance requested
by the Borrowers to the account designated in writing by Lead Arranger by 2:00
p.m. (New York City time) by wire transfer of same day funds. Upon receipt of
such funds, Lead Arranger shall, not later than 3:00 p.m. New York time on each
Advance Date, subject to the fulfillment of the conditions precedent set forth
in Section 6.02 and, with respect to the Initial Advance, Section 6.01, deposit
the amount of the Advance to be made on such Advance Date in immediately
available funds in the account specified by Borrowers in the Advance Request.
Lender shall not be required to make any Advance if (i) the Repayment Period has
commenced or (ii) any Cease Funding Event, Springing Deed of Trust Trigger
Event, Borrowing Base Deficiency, Default or Event of Default then has occurred
or would occur as a result of such Advance. Notwithstanding anything contained
to the contrary herein, Lender shall have no obligation to fund Advances more
than one (1) time per week.

(e) Section 5.02(a) of the Loan Agreement is hereby amended by adding the
following sentence at the end thereof:

For the avoidance of doubt, all amounts paid pursuant to clause First and Second
above shall be applied to the Lenders on a pari passu and pro rata basis in
accordance with each Lender’s respective Commitment.

(f) Section 8.07 of the Loan Agreement is hereby amended and restated in their
entirety to read as follows (with the modified text underlined for review
purposes):

8.07 Financial Covenants

(a) Borrower shall ensure that at all times, Parent Guarantor maintains its
Required Liquidity.

(b) Borrower shall ensure that at all times, Parent Guarantor maintains its
Required Adjusted Tangible Net Worth.

(c) Borrower shall ensure that Parent Guarantor maintains a Leverage Ratio of no
greater than 1:1 at all times.

The financial covenants set forth in this Section 8.07 shall apply at all times
but shall be tested as of the end of each fiscal quarter commencing with the
fiscal quarter ending on September 30, 2013.

 

3



--------------------------------------------------------------------------------

(g) Section 18.26(j) of the Loan Agreement is hereby amended and restated in
their entirety to read as follows (with the modified text underlined for review
purposes):

(j) Voting Rights. Notwithstanding anything to the contrary herein or in any
other Loan Document, each of the following shall require Required Lender
Approval, (x) all amendments and modifications to this Loan Agreement or any
other Loan Document (other than amendments or modifications with respect to the
following: (i) the definition of “Borrowing Base”, “Cease Funding Event”, “Debt
Yield”, “Effective Collection Rate”, “Minimum Debt Service Coverage Ratio” or
“Net Operating Income”, (ii) Termination Date extensions, (iii) extensions with
respect to the timing of any Borrower payment obligations, (iv) the release of
any security interest granted to Lenders (other than in accordance with the
terms of this Agreement), (v) modification of the principal amounts of Advances,
the index used in the calculation of Applicable Interest Rate or the Applicable
Spread, (vi) increase any Lender’s Commitment, (vii) amendments to the payment
priorities set forth in Section 5.02, or (viii) amendments to this
Section 18.26(j), with respect to each of which unanimous Lender approval is
required), (y) waivers (other than waivers of an Event of Default occurring
under Section 10.01(a) of this Agreement or breaches of any covenants which, if
not waived, would cause an Event of Default to occur under Section 10.01(a),
with respect to each of which unanimous Lender approval is required), and
(z) the addition of any new Lenders.

(h) The Loan Agreement is hereby amended by deleting Schedule 13 to the Loan
Agreement in its entirety and replacing it with the Schedule 13 attached to this
Supplement and Amendment as Schedule 1.

Section 6. Amendment to Fee Letter. Effective as of the Effective Date, the Fee
Letter is hereby further amended as follows:

(a) The definition of “Applicable Spread” in Section 1 of the Fee Letter is
hereby amended and restated in its entirety to read as follows (with the
modified text underlined for review purposes):

“Applicable Spread”: (i) at all times other than during the final eighteen
(18) months of the Repayment Period, two hundred seventy-five basis points
(2.75%) and (ii) during the final eighteen (18) months of the Repayment Period,
three hundred and twelve and one half basis points (3.125%).

Section 7. Reserved.

Section 8. Conditions Precedent. Notwithstanding the foregoing or anything
contained herein to the contrary, as a condition precedent to the effectiveness
of the Facility Upsize and this Supplement and Amendment, Lender shall have
received the following, each in form and substance acceptable to Lender:

 

  (i) this Supplement and Amendment duly executed by each Borrower and each
Pledgor/Guarantor and acknowledged by Parent Guarantor and Asset Manager;

 

  (ii) a new Note in accordance with Section 9 hereof, duly executed by each
Borrower; and

 

  (iii) a commitment fee to J.P.Morgan Chase Bank, N.A. as Lender, in an amount
mutually agreed to between such Lender and Borrowers, which, for the avoidance
of doubt, shall be a one-time fee, fully earned, due and payable and
non-refundable on the Effective Date in accordance with the terms of such
agreement; and

 

4



--------------------------------------------------------------------------------

  (iv) the Arranger Fee to the Lead Arranger which, for the avoidance of doubt,
shall be a one-time fee, fully earned, due and payable and non-refundable on the
Effective Date.

Section 9. Increase in Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees that (i) its Commitment shall be increased to, or
in the case of a Lender not party to the Loan Agreement as of the Closing Date,
shall be, the amount set forth opposite its name on Schedule 1 hereof. After
giving effect to the increase contemplated hereby, the Maximum Facility Amount
shall be increased and Borrowers shall execute and deliver one (1) new original
Note to J.P. Morgan Chase Bank, N.A. in an amount equal to $300,000,000.

Section 10. New Lender. The New Lender (i) confirms that it has received a copy
of the Loan Agreement, together with copies of the most recent financial
statements delivered under Section 8.09 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement and Amendment; (ii) agrees that it will,
independently and without reliance upon any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; and (iii) agrees that it is a “Lender” for all purposes under the
Loan Documents and will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

Section 11. Reserved.

Section 12. Reserved.

Section 13. Reserved.

Section 14. Reserved.

Section 15. Joint and Several Liability. Notwithstanding anything in the Loan
Documents to the contrary, each Borrower hereby acknowledges and agrees that all
Borrowers are and shall be jointly and severally liable to both Lender and the
New Lender pursuant to Section 18.23 of the Loan Agreement. Notwithstanding
anything in the Pledge and Guaranty to the contrary, each Pledgor/Guarantor
hereby acknowledges and agrees that the guarantee made by each Pledgor/Guarantor
under the Pledge and Guaranty shall be a guarantee of the Obligations on a joint
and several basis and that all Pledgors/Guarantors are and shall be jointly and
severally liable to both Lender and the New Lender for all obligations of each
Pledgor/Guarantor under the Guarantor.

Section 16. Representations and Warranties. In order to induce Lender and the
New Lender to enter into this Supplement and Amendment and to supplement the
Loan Documents in the manner provided herein, each Borrower hereby represents
and warrants that (a) this Supplement and Amendment and the Notes executed
pursuant hereto are Loan Documents as defined in the Loan Agreement; (b) before
and after giving effect to the increase in the Commitments contemplated hereby,
(i) the representations and warranties contained in the Loan Agreement and
contained in the other Loan Documents are true and correct in all material
respects as to each Borrower and each Pledgor/Guarantor as if then made (except
to the extent stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date), and (ii) no Default or Event of Default has occurred and
is continuing on the date hereof nor will occur after giving effect to such
requested increase as a result of such requested increase.

Section 17. Further Assurances. Borrowers shall each take any and all further
actions and execute and deliver any and all such further documents and
undertakings as are necessary or reasonably requested by Lender to effectuate
the purposes of this Supplement and Amendment in accordance with Section 8.04(a)
of the Loan Agreement. The undertakings set forth in this Section 17 shall
survive the execution and delivery of this Supplement and Amendment.

 

5



--------------------------------------------------------------------------------

Section 18. Effect of Supplement and Amendment. The terms and provisions set
forth in this Supplement and Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Loan Documents, and except as
expressly modified and superseded by this Supplement and Amendment, the terms
and provisions of the Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrowers and Lender(s) agree that the Loan
Documents as amended hereby shall continue to be in full force and effect, and
the legal, valid and binding obligations of Borrowers enforceable against each
of them in accordance with their respective terms. Reference to this Supplement
and Amendment need not be made in any Loan Document or any other instrument or
document executed in connection therewith or herewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, any Loan
Document, any reference in any of such items to any Loan Document being
sufficient to refer to such Loan Document as amended hereby.

Section 19. Reserved.

Section 20. Successors and Assigns. This Supplement and Amendment shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.

Section 21. Governing Law. This Supplement and Amendment and any claim, dispute
or controversy arising under or related to or in connection with this Supplement
and Amendment, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to any conflicts of laws principles other than Section 5-1401 of the New York
General Obligations law which shall govern.

Section 22. Counterparts, Effectiveness. This Supplement and Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument. The parties agree that this Supplement
and Amendment and any notices hereunder may be transmitted between them by email
and/or facsimile. The parties intend that faxed signatures and electronically
imaged signatures such as .pdf files shall constitute original signatures and
are binding on all parties.

Section 23. Notices. The address of Lender and the New Lender for receiving
notices and for all other purposes of the Loan Documents shall be as set forth
on Schedule 1 attached hereto.

Section 24. Entire Agreement. This Supplement and Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Supplement and Amendment embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to this
Supplement and Amendment, and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.

Section 25. Survival. All representations and warranties made in this Supplement
and Amendment or any other Loan Document including any Loan Document furnished
in connection with this Supplement and Amendment shall survive the execution and
delivery of this Supplement and Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement and Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

BORROWERS:

 

AMERICAN HOMES 4 RENT PROPERTIES ONE, LLC

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT PROPERTIES THREE, LLC

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT PROPERTIES FOUR, LLC

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT PROPERTIES FIVE, LLC

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT PROPERTIES SIX, LLC

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

 

7



--------------------------------------------------------------------------------

AMERICAN HOMES 4 RENT, L.P., a Delaware limited partnership

By:   AMERICAN HOMES 4 RENT, a Maryland real estate investment trust, its
General Partner By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:  
Senior Vice President

AH4R PROPERTIES, LLC, a Delaware limited liability company

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

EACH OF THE ENTITIES LISTED ON ANNEX I ATTACHED HERETO AS BORROWERS:

By:   AH4R PROPERTIES, LLC, a Delaware limited liability company, its sole
member By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT I, LLC, a Delaware limited liability company

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGES CONTINUED

 

PLEDGORS/GUARANTORS:

 

AMERICAN HOMES 4 RENT, L.P., a Delaware limited partnership

By:   AMERICAN HOMES 4 RENT, a Maryland real estate investment trust, its
General Partner By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:  
Senior Vice President

AH4R PROPERTIES, LLC, a Delaware limited liability company

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

AMERICAN HOMES 4 RENT I, LLC, a Delaware limited liability company

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Manager

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGES CONTINUED

 

LEAD ARRANGER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Scott Evans Name:   Scott Evans Title:   Managing Director

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Scott Evans Name:   Scott Evans Title:   Managing Director

J.P. MORGAN CHASE BANK, N.A., as a Lender

By:   /s/ Chiara Carter Name:   Chiara Carter Title:   Vice President

 

10



--------------------------------------------------------------------------------

SIGNATURE PAGES CONTINUED

 

ACKNOWLEDGED AND AGREED TO:

 

PARENT GUARANTOR:

 

AMERICAN HOMES 4 RENT, a Maryland real estate investment trust

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Senior Vice
President

ASSET MANAGER:

 

AMERICAN HOMES 4 RENT MANAGEMENT HOLDINGS, LLC, a Delaware limited liability
company, as Asset Manager

By:   /s/ Sara Vogt-Lowell Name:   Sara Vogt-Lowell Title:   Senior Vice
President

 

11



--------------------------------------------------------------------------------

ANNEX I

INCREASED COMMITMENT SUPPLEMENT AND THIRD OMNIBUS AMENDMENT

AGREEMENT

BORROWERS

 

AH4R - AZ, LLC

AH4R - AZ 2, LLC

AH4R - AZ 3, LLC

AH4R - AZ 4, LLC

AH4R - AZ 7, LLC

AH4R - AZ 11, LLC

SSI - AZ, LLC

AH4R - CO, LLC

AH4R - CO 3, LLC

AH4R - FL, LLC

AH4R - FL 2, LLC

AH4R - FL 3, LLC

AH4R - FL 4, LLC

AH4R - FL 11, LLC

AH4R - GA, LLC

AH4R - GA 2, LLC

AH4R - GA 3, LLC

AH4R - GA 4, LLC

AH4R - GA 5, LLC

AH4R - GA 11, LLC

AH4R - IL, LLC

AH4R - IL 2, LLC

AH4R - IL 4, LLC

AH4R - IL 11, LLC

  

AH4R - IN, LLC

AH4R - IN 11, LLC

AH4R - NC, LLC

AH4R - NC 2, LLC

AH4R - NC 3, LLC

AH4R - NC 11, LLC

AH4R - NV, LLC

AH4R - NV 2, LLC

AH4R - NV 3, LLC

AH4R - NV 4, LLC

AH4R - NV 11, LLC

SSI - NV, LLC

AH4R - OH, LLC

AH4R - OH 3, LLC

AH4R - OH 11, LLC

AH4R - TN 3, LLC

AH4R - TN 11, LLC

AH4R - TX, LLC

AH4R - TX 2, LLC

AH4R - TX 3, LLC

AH4R - TX 11, LLC

AH4R - UT, LLC

AH4R - WA, LLC

AH4R I AZ, LLC

AH4R I CO, LLC

AH4R I FL, LLC

AH4R I FL Orlando, LLC

AH4R I GA, LLC

AH4R I IL, LLC

AH4R I IN, LLC

AH4R I NC, LLC

  

AH4R I NV, LLC

AH4R I OH, LLC

AH4R I OK, LLC

AH4R I TN, LLC

AH4R I TX DFW, LLC

AH4R I TX, LLC

AH4R I UT, LLC

AH4R I WA, LLC

 

12



--------------------------------------------------------------------------------

Schedule 1

(Schedule 13 to the Loan Agreement)

Lender Commitments and Notice Addresses

 

LENDER

  

LOAN COMMITMENT

  

ADDRESS FOR NOTICES FOR PURPOSES
OF SECTION 18.12 OF THE LOAN
AGREEMENT

Wells Fargo Bank, National Association    $500,000,000    See Schedule 2 to Loan
Agreement J.P. Morgan Chase Bank, N.A.    $300,000,000    See Schedule 2 to Loan
Agreement

 

- 13 -